  Case 1:20-cr-00334-RPK Document 10 Filed 08/27/20 Page 1 of 4 PageID #: 24




PTH:RAS                                              Filed: August 27, 2020
F. #2020R00693                                       Case 1:20-cr-00334
                                                     Judge Rachel P. Kovner
UNITED STATES DISTRICT COURT                         Magistrate Judge Sanket J. Bulsara
EASTERN DISTRICT OF NEW YORK
---------------------------X
UNITED STATES OF AMERICA                              INDICTMENT
                                                                Case 1:20-cr-00334
      - against-                                      Cr. No. _ _ _ _ _ _ _ __
                                                      (T. 21, U.S.C., §§ 84l(a)(l),
EMMANUEL VASQUEZ-HARO,                                 841(b)(l)(A)(i), 841(b)(l)(A)(vi),
                                                       853(a) and 853(p); T. 18, U.S.C.,
                        Defendant.                     §§ 3551 et seq.)

---------------------------X
THE GRAND JURY CHARGES:

    POSSESSION OF HEROIN AND FENTANYL WITH INTENT TO DISTRIBUTE

              1.     On or about August 4, 2020, within the Eastern District of New York

and elsewhere, the defendant EMMANUEL VASQUEZ-HARO did knowingly and

intentionally possess with intent to distribute a controlled substance, which offense involved

(a) one kilogram or more of a substance containing heroin, a Schedule I controlled substance,

and (b) 400 grams or more of a substance containing N-phenyl-N-[1-(2-phenylethyl)-4-

piperidinyl] propanamide ("Fentanyl"), a Schedule II controlled substance.

              (Title 21, United States Code, Sections 841(a)(l), 841(b)(l)(A)(i) and

84l(b)(l)(A)(vi); Title 18, United States Code, Sections 3551 et seq.)

                        CRIMINAL FORFEITURE ALLEGATION

              2.      The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance

with Title 21, United States Code, Section 853(a), which requires any person convicted of
  Case 1:20-cr-00334-RPK Document 10 Filed 08/27/20 Page 2 of 4 PageID #: 25

                                                                                                   2


such offense to forfeit: (a) any property constituting, or derived from, any proceeds obtained

directly or indirectly as the result of such offense; and (b) any property used, or intended to

be used, in any manner or part to commit, or to facilitate the commission of, such offense.

               3.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;
   Case 1:20-cr-00334-RPK Document 10 Filed 08/27/20 Page 3 of 4 PageID #: 26

                                                                                                3


  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

 to seek forfeiture of any other property of the defendant up to the value of the forfeitable

  property described in this forfeiture allegation.

                 (Title 21, United States Code, Sections 853(a) and 853(p))




         SETH D. DUCHARME
         ACTING UNITED STATES ATTORNEY
                       CT OF NEW YORK

. By:
                  Case 1:20-cr-00334-RPK Document 10 Filed 08/27/20 Page 4 of 4 PageID #: 27


F.#: 2020R00693
FORMDBD-34               No.
JUN. 85

                               UNITED STATES DISTRICT COURT
                                         EASTERN District of NEW YORK

                                                 CRIMINAL DIVISION

                                    THE UNITED STATES OF AMERICA
                                                               vs.

                                            EMMANUEL VASQUEZ-HARO,
                                                                                       Defendant.


                                                   INDICTMENT
                          (T. 21, U.S.C., §§ 841(a)(l), 84l(b)(l)(A)(i), 841(b)(l)(A)(vi), 853(a)
                                        and .853(p); T. 18, U.S.C., §§ 3551 et film.)



                                                    l/4.___, ------
                                                                                         Foreperson


                         Filed in open court this _________________ day,

                         of ____________ A.D. 20 ____ _


                                                                                              Clerk


                         Bail,$ __________ _



                                Rachel A. Shanies, Assistant U.S. Attorney (718) 254-6140
